


EXHIBIT 10.1

December 13, 2000

Mr. Gary W. Ampulski
405 St. Andrews Lane
Gurnee, IL 60031

     Dear Gary:

    Pursuant to our recent discussions, this letter sets forth the terms of your
employment with TAB Products Co. (the "Company").

    1.  POSITION: You will be employed by the Company as its President and Chief
Executive Officer, reporting to the Company's Board of Directors (the "Board").
The Company will undertake reasonable efforts to have you elected to the Board
during your employment, and you agree that upon the termination of your
employment for any reason you shall promptly resign from the Board. You accept
employment with the Company on the terms and conditions set forth in this
Agreement, and you agree to devote your full business time, energy and skill to
your duties at the Company. However, you shall be entitled to engage in other
professional activities, including, but not limited to, participating on other
boards of directors (provided that you give advance written notice to the Board
of your participation on such other boards), which activities do not materially
interfere with the performance of your duties for the Company. Your duties shall
include, but not be limited to, the overall general management of the Company,
as well as other reasonable duties that may be assigned to you from time to time
by the Board.

    2.  TERM OF EMPLOYMENT: Your employment with the Company shall start on
January 1, 2001, will be for no specified term, and may be terminated by you or
the Company at any time, with or without cause, subject to Paragraphs 4 and 5
below.

    3.  COMPENSATION: You will be compensated by the Company for your services
as set forth below. All amounts paid to you by the Company or other compensation
realized by you will be subject to applicable income and employment withholding
taxes.

    (a) SALARY: During your employment you will be paid an annual base salary of
$350,000 in accordance with the Company's normal payroll procedures. Your base
salary may be increased from time to time at the discretion of the Board.

    (b) INCENTIVE BONUS: Commencing with the Company's fiscal year beginning on
or about June 1, 2001, you will be eligible to receive annual bonuses based upon
the Company's achievement of various financial and/or other goals established by
the Board and you. For each Company fiscal year commencing with the fiscal year
beginning on or about June 1, 2001, you will be eligible for a bonus of up to
100% of your annual base salary paid during that fiscal year, with a target
bonus equal to 60% of your annual base salary paid during that fiscal year. The
goals that govern your bonus eligibility for a fiscal year will be agreed upon
by the Board and you and confirmed in writing no later than 30 days following
the start of such Company fiscal year. To the extent earned, bonuses pursuant to
this paragraph will be paid to you 45 days after the later of (i) the end of the
applicable fiscal year or (ii) the date on which the financial or other data
necessary to determine your entitlement to the bonus are provided to the Board.

    (c) HIRE-ON BONUS: In view of the fact that by leaving your immediate past
employer before March 31, 2001, you will forfeit the bonus you will have earned
in your position with such employer, the Company will pay you on March 1, 2001,
an equivalent bonus but not to exceed $150,000, provided, however, that if you
leave the Company voluntarily within a year of your date of employment you will
repay to the Company one half of the hire-on bonus.

--------------------------------------------------------------------------------

    (d) RETENTION BONUS: Provided that your employment with the Company has not
terminated prior to December 1, 2001 other than by reason of your termination by
the Company without Cause (as defined below) or your resignation for Good Reason
(as defined below), the Company will pay to you on December 1, 2001 a retention
bonus of $87,500.

    (e) BENEFITS: You will have the right, on the same basis as other executive
employees of the Company, to participate in and to receive benefits under the
Company's executive medical program and other group insurance plans, as well as
under the Company's 401(k) plan and business expense reimbursement policy.

    (f)  VACATION: You will accrue four weeks' vacation per year which may be
used at times that are mutually convenient and reasonable for both you and the
Company.

    (g) STOCK OPTION: You will be granted the option (the "Option") to purchase
260,000 shares of the Company's common stock at an exercise price per share
equal to the closing price per share as reported in The Wall Street Journal on
the earlier of (i) the date of the start of your employment or (ii) the date of
your initial election or appointment to the Board. The foregoing number of
shares and exercise price will be subject to appropriate adjustments if there is
any stock split, reverse stock split or other change in the Company's capital
structure. The Option will expire ten years after its grant date. Subject to
your continued employment with the Company, except as otherwise provided in the
Change of Control Agreement of even date herewith between you and the Company
(the "Change of Control Agreement"), on each respective vesting date, one
quarter of the Option will vest on each of the first four anniversary dates of
the start of your employment. Except as provided herein or in the Change of
Control Agreement, the Option shall be governed by and subject to the terms and
conditions of a stock option agreement (which you will be required to sign as a
condition of the issuance of the Option) substantially in the form attached
hereto as EXHIBIT A; provided, however, that in the event that you are initially
elected or appointed to the Board prior to the date on which your employment
with the Company commences, you shall be granted automatically on the date of
such initial election or appointment an option in accordance with the terms of
the Company's 1996 Outside Directors Stock Option Plan, and the number of shares
subject to such option shall be credited toward the Option called for by this
subparagraph 3(g).

    (h) TEMPORARY COMMUTING AND LIVING EXPENSES: The Company will reimburse you
in accordance with its regular reimbursement procedures for your reasonable,
temporary expenses of commuting between the San Jose area and your current home
and reasonable, temporary living expenses in the San Jose area.

    (i)  LOAN: On or before the date sixty (60) days following the date of your
termination of employment with Moore U.S.A. Inc. ("Moore"), the Company will
lend you (the "Loan") an amount equal to the outstanding balance (as established
by documentation satisfactory to the Company but not to exceed $150,000) of the
loan you received from Moore, as described in the Letter of Understanding
between you and Moore, dated February 4, 1997, a copy of which is attached
hereto as EXHIBIT B (the "Moore Letter"), to enable you to repay such loan as
required by the Moore Letter. The Loan shall be made and secured upon terms and
conditions substantially equivalent to those set forth in the Moore Letter by
substituting the Company in lieu of references to Moore therein and in the
repayment schedule referred to in the Moore Letter; provided, however, that
(i) the maximum repayment period of the Loan shall not extend beyond the end of
the maximum seven (7) year repayment period called for in paragraph 1 of the
Moore Letter and (ii) the lump sum payment requirement set forth in paragraph 1
of the Moore Letter shall be contingent upon your eligibility during the
applicable year of the Loan to receive any one or more bonus payments from the
Company at least equal to the amount of the lump sum payment. Notwithstanding
the foregoing, the entire outstanding balance of Loan shall become immediately
due and payable on the date sixty (60) days following your termination of
employment with the Company for any reason. On and after such date, the Company
shall have the unconditional right to reduce any payments owed to you pursuant
to this Agreement or pursuant

--------------------------------------------------------------------------------

to the Change of Control Agreement by the amount of the then outstanding balance
of principal and interest under the Loan, and you hereby agree to consent to
such right. As a condition to making the Loan to you, you shall execute a
promissory note in favor of and in a form acceptable to the Company and any
other applicable Loan documentation reasonably requested by the Company.

    4.  TERMINATION RESULTING FROM RESIGNATION, DEATH OR DISABILITY: In the
event that you voluntarily resign from your employment with the Company, or in
the event that your employment terminates as a result of your death or
Disability (as defined below), you will be entitled to no compensation or
benefits from the Company other than those earned under Paragraph 3 through the
date of your termination, except that you will not be entitled to any pro rated
portion of your incentive bonus for that fiscal year. You agree that in the
event you voluntarily terminate your employment with the Company for any reason,
you will provide the Company with thirty days' written notice of your
resignation. The Company may, in its sole discretion, elect to waive all or part
of such notice period and accept your resignation at an earlier date. For the
purposes of this Agreement, "Disability" means your inability to perform your
duties as an employee of the Company as a result of your incapacity or mental
impairment for any 120 days (not necessarily consecutive) in any one year
period.

    5.  TERMINATION BY THE COMPANY

    (a) TERMINATION FOR CAUSE: Your employment may be terminated by the Company
for Cause (as defined below). If your employment is terminated by the Company
for Cause, you will be entitled to no compensation or benefits from the Company
other than those earned under Paragraph 3 through the date of your termination,
except that you will not be entitled to any pro rated portion of your incentive
bonus for that fiscal year.

    For the purposes of this Agreement, a termination for "Cause" occurs if you
are terminated for any of the following reasons:

    (i)  your theft, dishonesty, misconduct or intentional falsification of any
employment or Company records;

    (ii) your intentional and improper disclosure or use of the Company's
confidential or proprietary information;

    (iii) any action by you that has a material detrimental effect on the
Company's reputation or business;

    (iv) your failure or inability to perform any assigned duty reasonably
expected of a president or chief executive officer after written notice from the
Board to you and a reasonable opportunity to cure such failure or inability; or

    (v) your conviction (including any plea of guilty or nolo contendere) for
any criminal act that impairs your ability to perform your duties for the
Company.

    (b) TERMINATION WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON: Except as
otherwise provided by the Change of Control Agreement in circumstances governed
by such agreement, if your employment is terminated by the Company without Cause
(and not as a result of your death or Disability), or in the event that you
resign for Good Reason (as defined below), you shall be entitled to receive the
following:

    (i)  Severance payments equal to the sum of: (1) an amount equal to two
times your annual base salary determined on the basis of your base salary rate
in effect immediately prior to your termination of employment with the Company
and (2) whichever of the following is applicable as of the date of your
termination of employment with the Company:

    (A) provided that you have completed at least two full fiscal years of
employment with the Company, an amount equal to two times the average of the
annual incentive

--------------------------------------------------------------------------------

bonuses pursuant to subparagraph 3(b) above actually earned by you for the two
fiscal years of the Company preceding the fiscal year of your termination of
employment; or

    (B) provided that you have completed at least one full fiscal year of
employment with the Company but less than two full fiscal years of such
employment, an amount equal to two times the annual incentive bonus pursuant to
subparagraph 3(b) above actually earned by you for the fiscal year of the
Company preceding the fiscal year of your termination of employment; or

    (C) provided that you have completed less than one full fiscal year of
employment with the Company, an amount equal to $300,000.

The foregoing severance payments described in subparagraph 5(b)(i) shall be paid
to you in accordance with the Company's normal payroll procedures pro rata over
the period of 24 months following the date of your termination without Cause or
resignation for Good Reason.

    (ii) Except in the event that subparagraph 5(b)(i)(C) is applicable, you
shall also be entitled to receive as a severance payment that portion of the
incentive bonus pursuant to subparagraph 3(b) above, if any, you will have
earned for the fiscal year of your termination on the basis of the achievement
of the agreed upon goals for the fiscal year of your termination, such portion
to be pro rated to the date of your termination without Cause or resignation for
Good Reason.

    (iii) In addition to the foregoing, in the event of your termination without
Cause or resignation for Good Reason prior to December 1, 2001, you shall be
entitled to receive as a severance payment the retention bonus pursuant to
subparagraph 3(d).

    (iv) In addition to the foregoing, you shall be entitled to receive a
portion of the compensation specified in subparagraphs 3(e) (BENEFITS) and 3(f)
(VACATION), pro rated to the date of your termination without Cause or
resignation for Good Reason.

Your right to receive the severance payments described in this subparagraph
5 (b) shall be conditioned upon your execution and delivery of a general release
of claims in a form satisfactory to the Company. This subparagraph 5 (b) shall
not apply in the event of your termination for Cause, your resignation other
than for Good Reason, or the termination of your employment as a result of your
death or Disability.

    (c) GOOD REASON: For purposes of this Agreement, "Good Reason" means any of
the following conditions, which condition(s) remain(s) in effect ten (10) days
after written notice to the Board from you of such condition(s):

    (i)  Without your express written consent, the assignment to you of any
significant duties or the significant reduction of your duties, either of which
is materially inconsistent with your position with the Company and
responsibilities in effect immediately prior to such assignment or reduction, or
your removal from such position and responsibilities, which is not effected for
death, Disability or for Cause;

    (ii) Without your express written consent, any reduction by the Company in
your base salary rate and/or maximum incentive bonus (subject, however, to
satisfaction of applicable goals with respect to the actual amount of incentive
bonus earned) as in effect immediately prior to such reduction; or

    (iii) Without the your express written consent, any reduction by the Company
in the kind or level of employee benefits to which you are entitled immediately
prior to such reduction, other than a reduction applied generally to executive
officers of the Company.

    (d) COBRA: If you become entitled to severance payments pursuant to
subparagraph 5 (b) (TERMINATION WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON)
and you elect continued medical insurance coverage in accordance with the
Consolidated Omnibus Budget

--------------------------------------------------------------------------------

Reconciliation Act of 1985 ("COBRA"), the Company shall pay your COBRA premiums
for eighteen (18) months or until you have medical insurance coverage from
another employer, whichever is less. If your medical coverage immediately prior
to the date of your termination included your dependents, the Company paid COBRA
premiums shall include premiums for such dependents.

    6.  CONFIDENTIAL AND PROPRIETARY INFORMATION: As a condition of your
employment, you agree to sign the Company's standard form of employee
confidentiality and assignment of inventions agreement.

    7.  COVENANT REGARDING NONSOLICITATION: For a period of one (1) year
following your termination of employment for any reason, you agree that you will
not recruit, solicit, or invite the solicitation of any employees of the Company
to terminate their employment with the Company.

    8.  DISPUTE RESOLUTION: In the event of any dispute or claim relating to or
arising out of your employment relationship with the Company, this Agreement, or
the termination of your employment with the Company for any reason (including,
but not limited to, any claims of breach of contract, wrongful termination or
age, disability or other discrimination), you and the Company agree that all
such disputes shall be fully, finally and exclusively resolved by binding
arbitration conducted by the American Arbitration Association in the County in
which the principal executive offices of the Company are located. You and the
Company hereby knowingly and willingly waive your respective rights to have any
such disputes or claims tried to a judge or jury; provided, however, that this
arbitration provision shall not apply to any claims for injunctive relief by you
or the Company.

    9.  INTERPRETATION: This Agreement shall be interpreted in accordance with
and governed by the laws of the State in which the principal executive offices
of the Company are located.

    10. SUCCESSORS AND ASSIGNMENT: Any successor (or parent thereof) to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company's business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term "Company" shall include any successor (or parent
thereof) to the Company's business and/or assets which executes and delivers the
assumption agreement described in this paragraph or which becomes bound by the
terms of this Agreement by operation of law. In view of the personal nature of
the services to be performed under this Agreement by you, you cannot assign or
transfer any of your rights or obligations under this Agreement.

    11. ENTIRE AGREEMENT: This Agreement, the agreements referred to above and
the Change of Control Agreement signed by you and an authorized member of the
Board constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment, and they supersede all prior
negotiations, representations or agreements between you and the Company
regarding your employment, whether written or oral.

    12. MODIFICATION: This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized member of the
Board.

Sincerely,

TAB Products Co.
By:
 
/s/ HANS A. WOLF   

--------------------------------------------------------------------------------

Hans A. Wolf, Chairman of the Board
 
12/13/2000

--------------------------------------------------------------------------------

Date
    I agree and hereby accept employment with TAB Products Co. on the terms and
conditions set forth in this Agreement.
/s/ GARY W. AMPULSKI   

--------------------------------------------------------------------------------

Gary W. Ampulski
 
12/13/2000

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------
